DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
The best prior art, US 2012/0063567 (Smith), disclose a method of generating a synthesized 2D image of an organ of a patient, the method comprising: 
obtaining a pre-exposure image of the organ by exposing the organ with x-ray energization ([0075], scout image); 
obtaining, based upon the pre-exposure image acquired, a plurality of two- dimensional (2D) tomosynthesis projection images of the organ by rotating the x-ray emitter to a plurality of orientations relative to the organ and emitting x-ray energization from the emitter for each projection image of the plurality of projection images [0075].
The prior art teaches a scout image and projection images are acquired [0095], but fails to teach a synthetic 2D image is obtained from the pre-exposure image and the plurality of tomosynthesis projection images. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-9 are allowed by virtue of their dependence.
Regarding claim 10: 

obtaining a pre-exposure image of the organ by exposing the organ with x-ray energization ([0075], scout image); 
obtaining, based on the pre-exposure image acquired, a plurality of two-dimensional (2D) tomosynthesis projection images of the organ by rotating the x-ray emitter to a plurality of orientations relative to the organ and emitting x-ray energization from the emitter for each projection image of the plurality of projection images [0075];
 reconstructing a 3D volume using the 2D tomosynthesis projection images and the pre- exposure image [0095]. 
The prior art teaches a scout image and projection images are acquired [0095], but fails to teach generating a synthesized 2D image from the reconstructed 3D volume, wherein the 3D volume is obtained by the projection images and the pre-exposure image. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 11-15 are allowed by virtue of their dependence.
Regarding claim 16: 
The best prior art, US 2012/0063567 (Smith), disclose a system for synthesizing a 2D radiographic image, the system comprising: 
an x-ray emitter capable of producing x-rays, the x-ray emitter being rotatable to a plurality of orientations (106);
 an x-ray detector in at least partial alignment with the x-ray emitter (118); 

a display for displaying the synthesized 2D image (102).
The prior art teaches a scout image and projection images are acquired [0095], but fails to teach generating a synthesized 2D image from the reconstructed 3D volume, wherein the 3D volume is obtained by the projection images and the pre-exposure image. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 17-22 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884